Case 2:18-cv-00366-JRG Document 62 Filed 08/16/19 Page 1 of 4 PageID #: 2936



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


UNITED SERVICES AUTOMOBILE                       )
ASSOCIATION                                      )
a Texas reciprocal inter-insurance exchange,     )
                                                 )
                  Plaintiff,                     )
                                                 )
       v.                                        )    Civil Action No. 2:18-CV-366 (JRG)
                                                 )
WELLS FARGO BANK, N.A.,                          )    JURY TRIAL DEMANDED
a national banking association,                  )
                                                 )
                  Defendant.                     )



  USAA AND WELLS FARGO’S JOINT MOTION TO AMEND DOCKET CONTROL
                        ORDER IN 366 CASE

       The Parties jointly ask the Court to amend the Court’s Docket Control Order, Dkt. No.

29, as follows.

             Deadline                          Current                    Proposed
             Opening reports / close of fact   August 23, 2019            September 20, 2019
             discovery
             Rebuttal reports                  September 13, 2019         October 11, 2019
             Close of expert discovery /       September 30, 2019         October 25, 2019
             dispositive motions /Daubert
             motions

       The Parties are currently litigating the above-captioned case as well as Case No 2:18-

cv-245-JRG (“the 245 Case”), which is set for trial on November 4, 2019. The parties have been

coordinating discovery between both cases in an effort to promote judicial economy. Because of

scheduling conflicts on the part of some of the witnesses and the need to finalize discovery in the

245 case, the parties have agreed, if the Court approves, to extend the deadline in the 366 case

for fact discover, opening expert reports, and rebuttal expert reports.

                                                  1
Case 2:18-cv-00366-JRG Document 62 Filed 08/16/19 Page 2 of 4 PageID #: 2937



       The parties also request an extension of the time to file dispositive and Daubert

motions. There is good cause for the Parties’ requested extension. Under the current Docket

Control Order for this case, the Deadline to File Dispositive Motions and the Deadline to File

Motions to Strike Expert Testimony (including Daubert Motions) is September 30, 2019 (Dkt.

No. 29). The deadline in the 245 case to File Joint Pretrial Order, Joint Proposed Jury

Instructions, Joint Proposed Verdict Form, Responses to Motions in Limine, Updated Exhibit

Lists, Updated Witness Lists, and Updated Deposition Designations is also September 30th (see

Dkt. 126 in 245 case). Given the extensive amount of time needed by both parties to compile the

joint pretrial order, jury instructions, verdict form, and other items that will be attached to the

proposed pretrial order, as well as the need for additional time to complete fact discovery and

conclude expert reports in this case, the parties request additional time to file Daubert and

dispositive motions until October 25.

       The proposed extension will not affect any other case deadlines and it is not sought

for the purpose of delay.

                                             Respectfully submitted,


                                             PARKER, BUNT & AINSWORTH, P.C.
                                             /s/ Robert Christopher Bunt
                                             Robert Christopher Bunt
                                             Texas State Bar No. 00787165
                                             Charles Ainsworth
                                             Texas Bar No. 00783521
                                             100 E. Ferguson, Suite 1114
                                             Tyler, Texas 75702
                                             Tel. (903) 531-3535
                                             Fax (903) 533-9687
                                             charley@pbatyler.com
                                             rcbunt@pbatyler.com

                                             IRELL & MANELLA LLP
                                             Jason Sheasby (CA #205455), pro hac vice

                                                2
Case 2:18-cv-00366-JRG Document 62 Filed 08/16/19 Page 3 of 4 PageID #: 2938



                                   Anthony Rowles (CA #301209), pro hac vice
                                   1800 Avenue of the Stars, Suite 900
                                   Los Angeles, CA 90067
                                   Tel. (310) 277-1010
                                   Fax (310) 203-7199
                                   jsheasby@irell.com
                                   trowles@irell.com

                                   Attorneys for Plaintiff United Services
                                   Automobile Association (USAA)


                                   By: /s/ Danielle T. Williams (with permission)
                                   Thomas M. Melsheimer
                                   TX Bar No. 13922550
                                   tmelsheimer@winston.com
                                   Michael A. Bittner
                                   TX Bar No. 24064905
                                   mbittner@winston.com
                                   J. Travis Underwood
                                   TX Bar No. 24102587
                                   tunderwood@winston.com
                                   Winston & Strawn LLP
                                   2121 North Pearl Street, Suite 900
                                   Dallas, TX 75201
                                   (214) 453-6500 – Telephone
                                   (214) 453-6400 – Facsimile

                                   E. Danielle T. Williams
                                   NC Bar No. 23283
                                   dwilliams@winston.com
                                   Winston & Strawn LLP
                                   300 South Tryon Street, 16th Floor
                                   Charlotte, NC 28202
                                   (704) 350-7700 – Telephone
                                   (704) 350-7800 – Facsimile

                                   Matthew R. McCullough
                                   CA Bar No. 301330
                                   mrmccullough@winston.com
                                   Winston & Strawn LLP
                                   275 Middlefield Road, Suite 205
                                   Menlo Park, CA 94025
                                   (650) 858-6500 – Telephone
                                   (650) 858-6550 – Facsimile



                                      3
Case 2:18-cv-00366-JRG Document 62 Filed 08/16/19 Page 4 of 4 PageID #: 2939



                                              Jack Wesley Hill
                                              TX Bar No. 24032294
                                              wh@wsfirm.com
                                              Ward, Smith & Hill, PLLC
                                              P.O. Box 1231 1507 Bill Owens Parkway
                                              Longview, Texas 75606-1231
                                              (903) 757-6400 (telephone)
                                              (903) 757-2323 (facsimile)

                                              Counsel for Defendant Wells Fargo Bank, N.A.


                               CERTIFICATE OF SERVICE

       I hereby certify that, on August 16, 2019 a true and correct copy of the foregoing was

served to all counsel of record via CM/ECF.

                                              /s/ Robert Christopher Bunt
                                              ROBERT CHRISTOPHER BUNT




                                                4
